DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 10/18/2021. Currently claims 8-12, 14, and 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s amendment to independent claim 8 is sufficient to overcome the previous 35 USC § 103 rejection of claims 8-20 recited in the Final Office Action mailed 07/21/2021.
Applicant’s amendment and arguments, see Remarks on Pages 8-11, filed 09/13/2021, with respect to the rejection of claims 8-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: the primary reference, Chu (CN-107569313-A), is applied for disclosing the crux of the invention, and secondary references, Kameda et al. (JP- 2003299680-A), 
In response to Applicant’s introduction of a structural limitation into claim 1, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Chu (CN-107569313-A), Kameda et al. (JP- 2003299680-A), Adelson et al. (U.S. Patent Pub. No. 20040068215), Franke (U.S. Patent No. 4054130), Karlsson et al. (U.S. Patent Pub. No. 20150230942), Deharde et al. (U.S. Patent No. 5658241), Young (U.S. Patent No. 5997493), Kausek et al. (U.S. Patent No. 4732143), Karasahin (U.S. Patent Pub. No. 20170224520), Zhang et al. (CN-2089800-U), Boraas et al. (U.S. Patent Pub. No. 20140039367), Wyatt (WO 2018013188 A1), Wyatt’908 (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908), and Beers et al. (U.S. Patent Pub. No. 20140070042).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “second rotating joint” in claims 10 and 12; and “display component” in claims 16 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “joint” is a generic placeholders for the word “means”. For examination purposes, “second rotating joint” in claims 10 and 12 is interpreted as a hinge structure (Specification, Page 3, Paragraph 14). For examination purposes, “display component” in claims 16 and 17-18 is interpreted as a display screen, a pointer instrument panel such as a mechanical meter or a digital tube, or other suitable display devices (Specification, Paragraph 56).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN-107569313-A) in view of Kameda et al. (JP- 2003299680-A) and in further view of Adelson et al. (U.S. Patent Pub. No. 20040068215) and Franke (U.S. Patent No. 4054130) and Karlsson et al. (U.S. Patent Pub. No. 20150230942) and Deharde et al. (U.S. Patent No. 5658241) and Young (U.S. Patent No. 5997493) and Kausek et al. (U.S. Patent No. 4732143) and Boraas et al. (U.S. Patent Pub. No. 20140039367) and Wyatt (WO 2018013188 A1) and Wyatt’908 (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908). 
Regarding claim 8, Chu discloses (Page 3/12, lines 1, 3-7, 10-14, 16, 19-20, 24-26, 29-31; Figures 1-2, 4) a splint (Page 3/12, line 1 and Figure 1, external orthopedic fixing device for joints), comprising: a plurality of plates 1,2,5,6 (Page 3/12, line 16 and Figure 2, right upper side plate 1 and right lower side plate 5 as well as left upper side plate 1 and left lower side plate 5 are construed as the first plates of the plurality of plates; Page 3/12, lines 3-7, upper clamping plate 2 and lower clamping plate 6 are construed as the second plates of the plurality of plates); and a splint fastening device 7,8,9 (Page 3/12, lines 19-20 and Figure 2, buckle 7, buckle band 8, and lock 9 are construed as a plurality of drawstrings and fastening drive devices of the splint fastening device) connected to (Figure 2, buckle 7 and lock 9 connected to upper side plate 1 as well as lower side plate 5 and wraps around upper clamping plate 2 and lower clamping plate 6) the plurality of plates 1,2,5,6 and configured to allow the plurality of plates 1,2,5,6 to be relatively close to each other or relatively away from each other (Page 3/12, lines 29-31 and Figures 1-2, adjusting buckle 7 allows for binding of loose and tight degree so as to make the upper side plate 1, upper splint 2, lower side plate 5, and lower splint 6 clamp patients lower limb), wherein at least one plate 1,2,4,5,6 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) of the plurality of plates 1,2,5,6 comprises two sub-plates 2,6,10,12 (Page 3/12, lines 10-14 and Figure 2 and 4, Right/left upper connecting plate 10 is fixedly connected with right/left upper plate 1. Right/left lower connecting plate 12 is fixedly connected with right/left lower plate 5. Right/left upper connecting plate 10 and right/left lower connecting plate 12 are construed as the first sub-plate and second sub-plate of the plurality of first plates; Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) that are relatively rotatable (Page 3/12, lines 10-14 and Figure 4, angle adjusting device 4 is provided with an upper connecting plate 10 which is fixedly connected with the upper clamp plate 1. A grooved roller 11 is fixedly connected to the outer side of the upper connecting plate 10, and the grooved roller 11 is circumferentially distributed. Lower connecting plate 12 is rotationally connected to the grooved roller 11. The lower connecting plate 12 is fitted over the grooved roller 11. The lower connecting plate 12 is fixedly connected to the lower clamp plate 5; Figure 2, upper clamping plate 2 and lower clamping plate 6 are rotatable to one another as they are respectively bonded to the rotatable upper clamp plate 1 and lower clamp plate 5 by a connection pad 3), and the splint (Page 3/12, line 1 and Figure 1, external orthopedic fixing device for joints) is capable of being bent or restored by relative rotation (Page 3/12, lines 24-26 and Figure 4, Lower connection plate 12 is provided with an elastic latch 13, the elastic pin 13 is inserted into a slot 15 on the grooved roller 11, so that the relative angle between the upper clamp plate 1 and the lower clamp plate 5 is fixed, and the upper and lower limbs of patients joint is fixed at definite angles) of the two sub-plates 2,6,10,12; the at least one plate 1,2,4,5,6 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) comprises a first plate 1,4,5 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate), and the first plate 1,4,5 comprises a first sub-plate 10 (Page 3/12, lines 10-14 and Figure 2 and 4, Right/left upper connecting plate 10 is fixedly connected with right/left upper plate 1), a second sub-plate 12 (Page 3/12, lines 10-14 and Figure 2 and 4, Right/left lower connecting plate 12 is fixedly connected with right/left lower plate 5), and a first rotating joint 4 (Page 3/12, line 6 and Figure 2, right/left angle adjusting device 4 is construed as the fixing shaft of the fixing unit and bearing of the rotating unit), the first sub-plate 10 and the second sub-plate 12 are both connected to (Page 3/12, lines 10-14, Figures 2 and 4, grooved roller 11 of the angle adjusting device 4 is fixedly connected to the outer side of the upper connecting plate 10. Also, lower connecting plate 12 is rotatably connected to the groove roller 11 of the angle adjusting device 4) the first rotating joint 4, and the first sub-plate 10 and the second sub-plate 12 are in surface contact with each other, and are relatively rotatable in a plane in which a contact surface between (Figure 4, upper connecting plate 10 and lower connecting plate 12 are in face contact with each other and rotate relative to each other in the plane in which the contact surface between the upper connecting plate 10 and lower connecting plate 12 is located) the first sub-plate 10 and the second sub-plate 12 is located. 
However, Chu fails to explicitly disclose the first rotating joint comprises a fixing unit and a rotating unit, the fixing unit is connected to one of the first sub-plate and the second sub-plate, and the rotating unit is connected to the fixing unit and another one of the first sub-plate and the second sub-
Kameda teaches (Page 2/11, lines 18, 20-22; Page 3/11, lines 15, 18; Figure 2; Claim 1) an analogous splint 1,4 (Page 3/11, line 15 and Figure 2, Knee joint brace with upper arm 1 and lower arm 4) wherein the analogous first rotating joint 3,3a (Page 2/11, line 18 and Figure 2, rotating shaft 3a and rotating bearing 3 are construed as the fixed shaft and bearing) comprises a fixing unit 3a (Page 2/11, line 18 and Figure 2, rotating shaft 3a is fixed to the base 4a of the lower arm 4. The rotating shaft 3a is are construed as the fixed shaft) and a rotating unit 3 (Page 2/11, line 18 and Figure 2 and Claim 1, rotating bearing 3 provided in an upper arm base 1), the fixing unit 3a is connected to (Page 2/11, line 18 and Figure 2, rotating shaft 3a is fixed to the base 4a of the lower arm 4) one of the analogous first sub-plate 1 (Page 3/11, line 15 and Figure 2, upper arm 1) and the analogous second sub-plate 4 (Page 3/11, line 15 and Figure 2, lower arm 4), and the rotating unit 3 is connected to (Page 3/11, line 18 and Figure 2, rotary shaft 3a fixed to the inner ring 31 of the rotary bearing 3) the fixing unit 3a, and another (Page 2/11, line 18 and Figure 2 and Claim 1, rotating bearing 3 provided in an upper arm base 1) one of the analogous first sub-plate 1 and the analogous second sub-plate 4; the fixing unit 3a (Page 2/11, line 18 and Figure 2, rotating shaft 3a) comprises a fixing shaft 3a (Page 2/11, line 18 and Figure 2, rotating shaft 3a), and the fixing shaft 3a is fixed on (Page 2/11, line 18 and Figure 2, rotating shaft 3a is fixed to the base 4a of the lower arm 4) one of the analogous first sub-plate 1 and the analogous second sub-plate 4, the rotating unit 3 (Page 2/11, line 18 and Figure 2 and Claim 1, rotating bearing) comprises a bearing 3 (Page 2/11, line 18 and Figure 2 and Claim 1, rotating bearing 3), an inner ring 31 (Page 3/11, line 18 and Figure 2, inner ring 31 of the rotary bearing 3) of the bearing 3 is fixedly connected to (Page 3/11, line 18 and Figure 2, rotary shaft 3a fixed to the inner ring 31 of the rotary bearing 3) the fixing shaft 3a, and an outer ring 30 (Page 4/11, line 5 and Figure 2, outer ring 30) of the bearing 3 is fixedly connected to (Page 4/11, lines 10-16 and Figure 2, outer ring 30 of rotating bearing 3 fixedly connected with upper arm 1 within the fitting hole 1b) another one of the analogous first sub-plate 1 and the analogous second sub-plate 4. 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first rotating joint of Chu, so that there is a fixing unit and rotating unit as taught by Kameda, in order to provide an improved splint that requires no force to extend the sub-plates and when the extended posture is changed to the bent posture, the rotary bearing moves together with the rotary shaft in the lower sub-plate, ultimately smoothing the rotational motion and increasing rotation stability (Kameda, Page 2/11, lines 20-22). 
However, the combination of Chu in view of Kameda fails to explicitly disclose a portion, which is connected to the first rotating joint, of the first sub-plate comprises a first connecting portion and a second connecting portion that are stacked, a hollow structure is between the first connecting portion and the second connecting portion, and a portion, which is connected to the first rotating joint, of the second sub-plate is in the hollow structure; the splint further comprises at least one positioning component, and the positioning component is on the first sub-plate; the positioning component comprises a pin and a pin hole, the pin hole extends through the first connecting portion and the second connecting portion, and the pin is in the pin hole and is linearly movable in the pin hole, and a length of the pin is greater than a sum of a thickness of the first connecting portion and a thickness of the hollow structure, or greater than a sum of a thickness of the second connecting portion and a thickness of the hollow structure; the positioning component further comprises a hollow bolt and a spring, and the pin comprises a convex plate, the hollow bolt is on one end of the pin hole, and the pin is in the hollow bolt, one end of the spring is connected to the hollow bolt, and another end of the spring is connected to the 
Adelson teaches (Paragraphs 39, 41-43; Figure 8) an analogous splint 24,30 (Figure 8, knee brace with upper arm 24 and lower arm 30) comprising a portion 22 (Paragraph 42, ramp surfaces 22), which is connected to (Figure 8, ramp surface 22 connected to hinge assembly 16) the analogous first rotating joint 26 (Paragraph 43 and Figure 8, Hinge assembly 16 has the extension 44 that can move along an interior surface of the slot 48 as the flexion/extension hinge 26 follows the flexion and extension of the patient's knee), of the analogous first sub-plate 66 (Paragraph 39 and Figure 8, triangular-shaped support members 66) comprises a first connecting portion 22 (Paragraph 42, first ramp surface 22) and a second connecting portion 22 (Paragraph 42, second ramp surface 22) that are stacked (Paragraph 42 and Figure 8, first ramp surface 22 and second ramp surface 22 are stacked), a hollow structure 48 (Paragraph 42 and Figure 8, slot 48) is between (Paragraph 43 and Figure 8, slot 48 defined by the upper ramp surfaces 22) the first connecting portion 22 and the second connecting portion 22, and a portion 36,44 (Paragraphs 41-43 and Figure 8, end 32 of the upper arm 24 has extension 44 and bearing 36), which is connected to (Figure 8, extension 44 connected to bearing 36 connected to hinge assembly 16) the analogous first rotating joint 26 (Paragraph 43 and Figure 8, Hinge assembly 16 has the extension 44 that can move along an interior surface of the slot 48 as the flexion/extension hinge 26 follows the flexion and extension of the patient's knee), of the analogous second sub-plate 42 (Paragraph 39 and Figure 8, triangular-shaped support members 42) is in (Paragraph 43 and Figure 8, The extension 44 can move along an interior surface of the slot 48 as the flexion/extension hinge 26 follows the flexion and extension of the patient's knee) the hollow structure 48.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first sub-plate and second sub-plate of Chu in view of Kameda, so that the first sub-plate comprises two stacked connecting portions and the second sub-plate fits between the connecting portions at the first rotating joint as taught by Adelson, in order to provide an improved splint in which the second sub-plate can move along an interior of the first sub-plate and is rotatable therein, for optimized flexion and extension that follows the motion of the patient’s knee via the face surface connection between the first sub-plate and second sub-plate (Adelson, Paragraph 43). 
However, the combination of Chu in view of Kameda in view of Adelson fails to explicitly disclose the splint further comprises at least one positioning component, and the positioning component is on the first sub-plate; the positioning component comprises a pin and a pin hole, the pin hole extends through the first connecting portion and the second connecting portion, and the pin is in the pin hole and is linearly movable in the pin hole, and a length of the pin is greater than a sum of a thickness of the first connecting portion and a thickness of the hollow structure, or greater than a sum of a thickness of the second connecting portion and a thickness of the hollow structure; the positioning component further comprises a hollow bolt and a spring, and the pin comprises a convex plate, the hollow bolt is on 
Franke teaches (Col. 3, lines 10, 31-32; Figures 1-2) an analogous splint (Col. 3, line 10 and Figure 1, emergency splint assembly) comprises at least one positioning component 24,26 (Col. 3, line 31, indexing pin 26 and indexing holes 24 are construed as the pin and pin hole), wherein the positioning component 24,26 is on (Col. 3, line 31 and Figures 1-2, indexing pin 26 projects downwardly from the inner surface of the end portion 14 through indexing holes 24) the analogous first sub-plate 14 (Col. 3, line 32 and Figure 2, end portion 14 of limb support 10); the positioning component 26 comprises a pin 26 (Col. 3, line 31, indexing pin 26) and a pin hole 24 (Col. 3, line 31, indexing holes 24), and the pin 26 is in the pin hole 24 and is linearly movable in (Figure 2, linear vertical movement of pin 26 in pin hole 24) the pin hole 24. 

However, the combination of Chu in view of Kameda in view of Adelson in view of Franke fails to explicitly disclose the pin hole extends through the first connecting portion and the second connecting portion, and a length of the pin is greater than a sum of a thickness of the first connecting portion and a thickness of the hollow structure, or greater than a sum of a thickness of the second connecting portion and a thickness of the hollow structure; the positioning component further comprises a hollow bolt and a spring, and the pin comprises a convex plate, the hollow bolt is on one end of the pin hole, and the pin is in the hollow bolt, one end of the spring is connected to the hollow bolt, and another end of the spring is connected to the convex plate; and the pin is an only pin contained in the hollow bolt, the pin penetrates the hollow bolt, and both ends of the pin extend out of the hollow bolt; wherein the splint fastening device comprises: at least one drawstring movably connected to the plurality of plates; and at least one fastening drive device on one or more of the plurality of plates, connected to the at least one drawstring and configured to be controllable to drive the at least one drawstring, so that the drawstring is capable of being tightened or relaxed under driving function of the fastening drive device to drive the plurality of plates to be relatively close to each other or relatively away from each other; the splint further comprises a pulling force detection circuit, and the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring; the drawstring adopts a structure in which an insulating sheath wraps a core wire, a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, 
Karlsson teaches (Paragraphs 38 and 40; Figure 3) an analogous positioning component 120,126 (Paragraph 40 and Figure 3, fastening hole 120 and fastener 126) wherein the analogous pin hole 120 (Paragraph 40 and Figure 3, fastener hole 120) extends through (Figure 3, fastener hole 120 extends through first and second flanges 116,118) the analogous first connecting portion 116 (Paragraph 38 and Figure 3, first flange 116) and the analogous second connecting portion 118 (Paragraph 38 and Figure 3, second flange 118), and a length of the analogous pin 126 (Paragraph 40, fastener 126) is greater than (Paragraph 40 and Figure 3, fastener 126 positioned in at least one fastener hole 120) a sum of a thickness of the analogous first connecting portion 116 and a thickness of the analogous hollow structure (Figure 3, hollow structure in between first and second flange 116,118), or greater than a sum of a thickness of the analogous second connecting portion 118 and a thickness of the analogous hollow structure (Figure 3, hollow structure in between first and second flange 116,118).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pin and pin hole of Chu in view of Kameda in view of Adelson in view of Franke, so that the pin and pin hole extend through the first connecting portion and second connecting portion, as taught by Karlsson, in order to provide an improved splint with the second sub-plate retained in the hollow structure of the first sub-plate via the pin and pin hole for limiting relative rotation of the second sub-plate and first sub-plate (Karlsson, Paragraph 40). 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson fails to explicitly disclose the positioning component further comprises a hollow bolt and a spring, and the pin comprises a convex plate, the hollow bolt is on one end of the pin hole, and the pin is in the hollow bolt, one end of the spring is connected to the hollow bolt, and another end of the spring is connected to the convex plate; and the pin is an only pin contained in the hollow bolt, the 
Deharde teaches (Col. 10, lines 26-49; Figures 8-10) wherein the analogous positioning component 150,152,158 (Col. 10, lines 26-49 and Figures 8-10, holes 150 and 152 and stop 158. The stop 158 includes a stop housing 160 that retains the pins 154 and 156 which are biased outwardly from the ends of the stop housing by a spring 162. The stop housing 160 extends across the legs 46 and 48 so that when the pins extend into selected holes 150 and 152, the stop 158 will engage the legs 46 and 48 to limit the relative pivotal movement of the strut members 16 and 18) further comprises a hollow bolt 160 (Col. 10, lines 26-49 and Figure 9, stop housing 160 of stop 158) and a spring 162 (Col. 10, lines 26-49 and Figure 9, spring 162 of stop 158), and the analogous pin 154,156 (Col. 10, lines 26-49 and Figure 8-10, stop housing 160 retains the pins 154,156) is in the hollow bolt 160; and the analogous pin 154,156 penetrates (Col. 10, lines 26-49 and Figures 8-10, pins 154,156 penetrate into the stop housing 160) the hollow bolt 160. 

However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde fails to explicitly disclose that the pin comprises a convex plate, the hollow bolt is on one end of the pin hole, one end of the spring is connected to the hollow bolt, and another end of the spring is connected to the convex plate; and the pin is an only pin contained in the hollow bolt, and both ends of the pin extend out of the hollow bolt; wherein the splint fastening device comprises: at least one drawstring movably connected to the plurality of plates; and at least one fastening drive device on one or more of the plurality of plates, connected to the at least one drawstring and configured to be controllable to drive the at least one drawstring, so that the drawstring is capable of being tightened or relaxed under driving function of the fastening drive device to drive the plurality of plates to be relatively close to each other or relatively away from each other; the splint further comprises a pulling force detection circuit, and the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring; the drawstring adopts a structure in which an insulating sheath wraps a core wire, a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.
Young teaches (Col. 5, lines 5, 65; Col. 6, lines 23-25, 33-40; Figures 1, 3, 5a-5b) an analogous splint (Col. 5, line 5 and Figure 1, hinge 1000 with brace arms 101 and 102) wherein the analogous pin 1078 (Col. 6, lines 36-37 and Figures 5a-5b, pin 1078) comprises a convex plate 1082 (Col. 6, lines 36-37 and Figures 5a-5b, rounded heads 1082), the analogous hollow bolt 1066 (Col. 6, lines 23-25 and Figures 5a-5b, pusher 1066) is on one end (Figure 5a, pusher 1066 is on outer end of the slot 1038) of the analogous pin hole 1038 (Col. 5, line 65 and Figure 3, slot 1038), one end of the analogous spring 1074 (Col. 6, line 33 and Figures 5a-5b, compression spring 1074) is connected to (Figure 5a, one end of compression spring 1074 connected to pusher 1066) the analogous hollow bolt 1066, and another end of the analogous spring 1074 is connected to (Figures 5a-5b, other end of compression spring 1074 connected to rounded head 1082) the convex plate 1082; and the analogous pin 1078 is an only pin contained (Col. 6, lines 36-37 and Figures 5a-5b, pin 1078 is a singular pin within pusher 1066) in the analogous hollow bolt 1066.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pin, hollow bolt, and spring of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde, so that the pin has a convex plate at one end and the spring is sleeved over the pin and is abutting against the convex plate and sides of the hollow bolt that are in the pinhole, as taught by Young, in order to provide an improved splint wherein the positioning component is releasable by adjusting the amount of compression placed on the spring by the sides of the hollow bolt (Young, Col. 6, lines 33-40). 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young fails to explicitly disclose and both ends of the pin extend out of the hollow bolt; wherein the splint fastening device comprises: at least one drawstring movably connected to the plurality of plates; and at least one fastening drive device on one or more of the plurality of plates, connected to the at least one drawstring and configured to be controllable to drive the at least one drawstring, so that the drawstring is capable of being tightened or relaxed under driving function of the fastening drive device to drive the plurality of plates to be relatively close to each 
Kausek teaches (Col. 3, line 67; Col. 4, lines 1-5; and Figure 5) an analogous pin 53 (Col. 3, line 67 and Figure 5, rivet 53) is an only pin contained (Col. 3, line 67, Col. 4, lines 1-5, and Figure 5, rivet 53 only rivet pin within bushing 57) in the analogous hollow bolt 57 (Col. 4, lines 1-5, and Figure 5, brass bushing 57), the analogous pin 53 penetrates (Col. 3, line 67, Col. 4, lines 1-5, and Figure 5, rivet 53 passes through bushing 57) the analogous hollow bolt 57, and both ends of the analogous pin 53 extend out of (Col. 4, lines 1-5 and Figure 5, both ends 55,75 of rivet 53 extend out of the bushing 57) the analogous hollow bolt 57. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hollow bolt and pin of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young, so that the both ends of the pin extend out of the hollow bolt, as taught by Kausek, in order to provide an improved splint with an improved positioning component that allows the pins to achieve positioning about the location of the hollow bolt when inserted therethrough, ultimately permitting a pivoting motion of the joint (Kausek, Col. 4, lines 1-5). 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek fails to explicitly disclose wherein the splint fastening device comprises: at least one drawstring movably connected to the plurality of 
Boraas teaches (Paragraphs 51, 72, 87; Figures 6-7) an analogous splint 100 (Paragraph 51 and Figure 6, brace 100) wherein the analogous splint fastening device 140,142 (Paragraph 72 and Figure 6, mechanical reel 140 and lace 142 are construed as the drawstrings and fastening drive devices) comprises: at least one drawstring 142 (Paragraph 72 and Figure 6, lace 142) movably connected to (Paragraph 87 and Figure 7, The lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) the plurality of plates 156,162,164 (Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156); and at least one fastening drive device 140 (Paragraph 72 and Figure 6, mechanical reel 140) on one or more (Paragraph 87 and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) of the plurality of plates 156,162,164, connected to (Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the at least one drawstring 142 and configured to be controllable (Paragraph 87, lace 142 is tightened by turning the mechanical reel 140) to drive (Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the at least one drawstring 142, so that the drawstring 142 is capable of being tightened or relaxed under driving function (Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) of the fastening drive device 140 to drive the plurality of plates 156,162,164 to be relatively close to each other or relatively away from each other (Paragraph 87 and Figure 7, wings 162,164 are able to be drawn in towards each other by turning the mechanical reel 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the splint fastening device of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek, so that the splint fastening device comprises the drawstrings and fastening drive devices of Boraas, in order to provide an improved splint that is capable of precise tightening of the drawstrings in order to fine tune, and then lock in, the amount of compression provided to the leg by the splint (Boraas, Paragraph 87). 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas fails to explicitly disclose the splint further comprises a pulling force detection circuit, and the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring; the drawstring adopts a structure in which an insulating sheath wraps a core wire, a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.
Wyatt teaches (Page 34, lines 5- 10, 29-32; Figure 47) an analogous splint (Page 35, lines 1-3, compression device which is wrapped around a user’s extremity for treatment of that extremity) wherein an analogous drawstring 1000 (Page 34, lines 5-6 and Figure 47, wire arrangement 1000) adopts a structure in which an insulating sheath 1003 (Page 34, lines 5- 10 and Figure 47, elastomeric sheath 1003 may be formed directly on or coated onto the SMA wire 1001, in which the elastic nature of the sheath material allows the sheath to expand and contract with the SMA wire) wraps a core wire (Page 34, lines 5-6 and Figure 47, shape memory allow, SMA, wire 1001 , such as a Nitinol wire).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the drawstring of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas, so that the drawstring has a sheath and core wire, as taught by Wyatt, in order to provide an improved splint with an enhanced drawstring in which the thermal conductivity, diffusivity and thermal mass of the sheath regulates the thermal energy leaving the core wire as well as the heat experienced by the user wearing the compression device (Wyatt, Page 34, lines 29-32).
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt fails to explicitly disclose the splint further comprises a pulling force detection circuit, and the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring; a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.
Wyatt’908 teaches (Paragraphs 6, 40-42) the analogous splint (Paragraph 6, shoe worn on a user’s foot with lacing system for enclosing foot with a desired tension) further comprises a pulling force detection circuit 36 (Paragraph 42, sensor 36 configured to sense a condition of the cable or wire 15 from which the change in length of the wire can be determined), and the pulling force detection circuit 36 is coupled to (Paragraphs 40-42 and Figure 4, nitinol wire 15 are in sliding contact with the electrical contacts 30 connected to a controller 32 with a sensor 36, such that the nitinol wire is coupled to the sensor via the controller 32)  the analogous drawstring 15 (Paragraph 40, shape memory alloy SMA Nitinol wire 15 is construed as an analogous drawstring comprising a wire) and is configured to detect (Paragraph 42, the sensor 36 is configured to measure the resistance of the Nitinol wire 15. Since the resistance of the Nitinol wire changes as its length changes, the measured resistance can provide an accurate indication of the change in length. The controller 32 can incorporate software or firmware configured to translate this measured change in length to a baseline tension value from which future changes in tension can be determined) a pulling force (Paragraph 40, the Nitinol wire 15 can be “pre-tensioned” by applying a small current to the wire 15, prior to fully tensioning the lacing system using the BOA closure 12, such that fully tensioning the wire 15 is caused by a pulling force applied by the BOA closure 12) applied to the analogous drawstring 15; a cross section of the analogous core wire 15 (Paragraph 40, shape memory alloy SMA Nitinol wire 15 is an analogous core wire having the specified conductive material) is capable of being deformed under (Paragraph 42, resistance of the Nitinol wire 15 changes as its length changes due to a deformation of the cross-sectional diameter of the Nitinol wire 15) the pulling force (Paragraph 40, fully tensioning the wire 15 is caused by a pulling force applied by the BOA closure 12), so that a resistance value of the analogous core wire 15 changes (Paragraph 42, resistance of the Nitinol wire 15 changes as its length changes), and the pulling force detection circuit 36 is configured to detect the resistance value  (Paragraph 42, the sensor 36 is configured to measure the resistance of the Nitinol wire 15. Since the resistance of the Nitinol wire changes as its length changes, the measured resistance can provide an accurate indication of the change in length) of the analogous core wire 15 and obtain a corresponding pulling force value by analyzing and calculating (Paragraph 42, The controller 32 can incorporate software or firmware configured to translate this measured change in length to a baseline tension value from which future changes in tension can be determined).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the drawstring of Chu in view of Kameda in view 
Regarding claim 9, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses:
The combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson discloses the invention as described above but fails to explicitly disclose wherein the portion, which is connected to the first rotating joint, of the second sub-plate comprises a plurality of through holes, and the plurality of through holes are configured to allow the first sub-plate and the second sub-plate to be relatively fixed and respectively have a plurality of different bending angles in a case where the pin is respectively inserted into the plurality of through holes.
Deharde teaches (Col. 7, lines 32-34, 40-45; Col. 10, lines 26-49; Figures 8-10) an analogous positioning component 150,152,158 (Col. 10, lines 26-49 and Figures 8-10, holes 150 and 152 and stop 158. The stop 158 includes a stop housing 160 that retains the pins 154 and 156 which are biased outwardly from the ends of the stop housing by a spring 162. The stop housing 160 extends across the legs 46 and 48 so that when the pins extend into selected holes 150 and 152, the stop 158 will engage the legs 46 and 48 to limit the relative pivotal movement of the strut members 16 and 18) wherein the analogous portion 46,48 (Col. 7, lines 40-45 and Figure 8, the second strut member 18 includes a flat, elongate strut section 44 having a bifurcated end with a lower leg 46 which extends parallel to but is spaced from an upper leg 48 by a bridging section 50), which is connected to (Col. 7, lines 32-34 and Figure 8, legs 46 and 48 of the second strut member 18 fit with the legs 38 and 40 of the first strut member 16 by pivot post 34) the first rotating joint 14 (Col. 7, lines 32-34 and Figure 8, mechanical joint assembly 14 of dynamic extension splint 10 has a pivot post 34, which is construed as fixing shaft of the first rotating joint), of the analogous second sub-plate 18 (Col. 7, lines 40-45 and Figure 8, second strut member 18 with legs 46 and 48) comprises a plurality of through holes 150,152 (Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18), and the plurality of through holes 150,152 are configured to allow the analogous first sub-plate 16 (Col. 7, lines 40-45 and Figure 8, first strut member 16 with legs 38 and 40) and the analogous second sub-plate 18 to be relatively fixed and respectively have a plurality of different bending angles (Col. 10, lines 26-49 and Figure 9, The stop housing 160 extends across the legs 46 and 48 so that when the pins extend into selected holes 150 and 152, the stop 158 will engage the legs 46 and 48 to limit the relative pivotal movement of the strut members 16 and 18) in a case where the analogous pin 154,156 (Col. 10, lines 26-49 and Figure 8-10, pins 154,156 of stop 158) is respectively inserted into (Col. 10, lines 26-49 and Figure 9, pins extend into selected holes 150 and 152) the plurality of through holes 150,152.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the portion of the second sub-plate connected to the rotating joint of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson, to include a plurality of through holes for the pin to extend through, as taught by Deharde, in order to provide an improved splint that is capable of adjusting the degree of pivotal movement between the sub-plates based on the location of the pins in the desired through holes for optimizing flexion and extension limits (Deharde, Col. 10, lines 26-49).
Regarding claim 14, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in (in Paragraphs 51, 70, 87 and Figures 6-7 of Boraas) wherein the at least one drawstring 142 comprises a plurality of drawstrings 142 (Paragraph 87 and Figure 6, laces 142 on tibia component 104 and femur component 102), and the at least one fastening drive device 140 comprises a plurality of fastening drive devices 140 (Paragraph 87 and Figure 6, mechanical reel 140 on tibia component 104 and femur component 102), the plurality of drawstrings 142 are connected to (Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the plurality of fastening drive devices 140 in one-to-one correspondence (Figures 6-7, laces 142 on tibia component 104 and femur component 102 are connected to mechanical reel on the respective tibia component 104 and femur component 102), and the plurality of drawstrings 142 are movably connected to (Paragraph 87 and Figure 7, The lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) plates 156,162,164 (Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156 for both the tibia component 104 and femur component 102) of different portions (Figures 6-7, laces 142 movable connected to wings 164,162 and closure body 156 of each the tibia component 104 and femur component 102) of the splint 100 (Paragraph 51 and Figure 6, brace 100) that are capable of being bent (Paragraph 70 and Figures 6-7, wings 162,164 and closure body 156 of tibia component 104 and femur component 102 are bendable with respect to each other by the hinge 110), respectively.
Regarding claim 19, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses:
Chu discloses (Page 3/12, lines 1, 3-7, 16, 19-20, 29-31; Figure 1) an operation method of the splint (Page 3/12, line 1 and Figure 1, external orthopedic fixing device for joints), comprising: allowing a using object to get into a space surrounded by (Page 3/12, line 5 and Figure 1, upper limb of the patient’s joint is clamped by plates 1,2,5,6) the plurality of plates 1,2,5,6 (Page 3/12, line 16 and Figure 2, right upper side plate 1 and right lower side plate 5 as well as left upper side plate 1 and left lower side plate 5 are construed as the first plates of the plurality of plates; Page 3/12, lines 3-7, upper clamping plate 2 and lower clamping plate 6 are construed as the second plates of the plurality of plates); and using the splint fastening device 7,8,9 (Page 3/12, lines 19-20 and Figure 2, buckle 7, buckle band 8, and lock 9 are construed as the plurality of drawstrings and fastening drive devices of the splint fastening device) to allow the plurality of plates 1,2,5,6  to be relatively close to each other and to be attached to the using object (Page 3/12, lines 29-31 and Figures 1-2, adjusting buckle 7 allows for binding of loose and tight degree so as to make the upper side plate 1, upper splint 2, lower side plate 5, and lower splint 6 clamp or unclamp patients lower limb).
However, Chu fails to explicitly disclose allowing the splint to be bent and fixed by a positioning component.
Franke teaches (Col. 3, lines 10, 31-35; Figures 1-2) allowing the analogous splint (Col. 3, line 10 and Figure 1, emergency splint assembly) to be bent and fixed (Col. 3, lines 33-35 and Figures 1-2, inserting indexing pin 24 into any of the holes 24 according to the desired relative orientation between the limb supports 10 and 12) by a positioning component 24,26 (Col. 3, line 31, indexing pin 26 and indexing holes 24 are construed as the pin and pin hole). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first sub-plate of Chu, to include a positioning component as taught by Franke, in order to provide an improved splint with stop limit indexing pins and holes for adjusting the angle of flexion and extension that the hinge is capable of performing based on the amount of desired range of motion (Franke, Col. 3, lines 31-32).
Regarding claim 20, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses:
Chu discloses (Page 3/12, lines 1, 3-7, 16, 19-20, 29-31; Figure 1) an operation method of the splint (Page 3/12, line 1 and Figure 1, external orthopedic fixing device for joints), comprising: using the splint fastening device 7,8,9 (Page 3/12, lines 19-20 and Figure 2, buckle 7, buckle band 8, and lock 9 are construed as the plurality of drawstrings and fastening drive devices of the splint fastening device) to allow the plurality of plates 1,2,5,6 (Page 3/12, line 16 and Figure 2, right upper side plate 1 and right lower side plate 5 as well as left upper side plate 1 and left lower side plate 5 are construed as the first plates of the plurality of plates; Page 3/12, lines 3-7, upper clamping plate 2 and lower clamping plate 6 are construed as the second plates of the plurality of plates) to be relatively away from each other and away from a using object (Page 3/12, lines 29-31 and Figures 1-2, adjusting buckle 7 allows for binding of loose and tight degree so as to make the upper side plate 1, upper splint 2, lower side plate 5, and lower splint 6 clamp or unclamp patients lower limb).; and allowing the using object to move out of a space surrounded by (Page 3/12, lines 29-31 and Figures 1-2, loosening buckle 7 and band 8 and lock 9 allows for plates 1,2,5,6 to be separated and the user’s limb to be removed from the clamping plates) the plurality of plates 1,2,5,6.
However, Chu fails to explicitly disclose adjusting a positioning component and restoring the splint.
Franke teaches (Col. 3, lines 10, 31-35; Figures 1-2) adjusting a positioning component 24,26 (Col. 3, line 31, indexing pin 26 and indexing holes 24 are construed as the pin and pin hole) and restoring (Col. 3, lines 33-35 and Figures 1-2, inserting indexing pin 24 into any of the holes 24 according to the desired relative orientation between the limb supports 10 and 12, such as adjusting indexing pin 24 for restoring joint extension) the analogous splint (Col. 3, line 10 and Figure 1, emergency splint assembly).
. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN-107569313-A) in view of Kameda et al. (JP- 2003299680-A) in view of Adelson et al. (U.S. Patent Pub. No. 20040068215) in view of Franke (U.S. Patent No. 4054130) in view of Karlsson et al. (U.S. Patent Pub. No. 20150230942) in view of Deharde et al. (U.S. Patent No. 5658241) in view of Young (U.S. Patent No. 5997493) in view of Kausek et al. (U.S. Patent No. 4732143) in view of Boraas et al. (U.S. Patent Pub. No. 20140039367) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908) and in further view of Zhang et al. (CN-2089800-U).
Regarding claim 10, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses (in Page 3/12, lines 3-7 and Figure 2 of Chu) wherein the at least one plate 1,2,4,5,6 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) comprises a second plate 2,6 (Page 3/12, lines 3-7 and Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate), the second plate 2,6 comprises a third sub-plate 2 (Page 3/12, lines 3-7 and Figure 2, upper clamping plate 2), a fourth sub-plate 6 (Page 3/12, lines 3-7 and Figure 2, lower clamping plate 6).

Zhang teaches (Page 2/7, lines 4, 7, 13-14; Figures 1-2) an analogous splint (Figure 1, thigh fixing frame) comprising a second rotating joint 7 (Page 2/7, line 7 and Figure 1, hinge 7 is an equivalent structure to the hinge structure as described by the 112f analysis above), and the analogous third sub-plate 3 (Page 2/7, line 4 and Figure 1, thigh back side plate 3) and the analogous fourth sub-plate 4 (Page 2/7, line 4 and Figure 1, lower leg back side plate 4) are both connected to (Figure 1, plates 3,4 connected to hinge 7) the second rotating joint 7, and are configured to adopt the second rotating joint 7 as a rotating axis to rotate (Page 2/7, lines 13-14 and Figure 2, angle α of the side plate can only be less than or equal to 180 degrees, and is not greater than 180 degrees, so as to effectively correct the knee to knee joint extension) with respect to the second rotating joint 7.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the third and fourth sub-plates of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908, to include a second rotating joint of Zhang, in order to provide an improved splint that provides hinged stability between the third sub-plate and fourth sub-plate so as to effectively correct the limb joint during extension (Zhang, Page 2/7, lines 13-14).
 Regarding claim 11, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses (in Page 2/7, line 7 and Figure 1 of Zhang) wherein the second rotating joint 7 (Page 2/7, line 7 and Figure 1, hinge 7) comprises a hinge structure (Page 2/7, line 7 and Figure 1, hinge 7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN-107569313-A) in view of Kameda et al. (JP- 2003299680-A) in view of Adelson et al. (U.S. Patent Pub. No. 20040068215) in view of Franke (U.S. Patent No. 4054130) in view of Karlsson et al. (U.S. Patent Pub. No. 20150230942) in view of Deharde et al. (U.S. Patent No. 5658241) in view of Young (U.S. Patent No. 5997493) in view of Kausek et al. (U.S. Patent No. 4732143) in view of Boraas et al. (U.S. Patent Pub. No. 20140039367) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908) and in further view of Karasahin (U.S. Patent Pub. No. 20170224520) and Zhang et al. (CN-2089800-U).
Regarding claim 12, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses (in Page 3/12, lines 6, 10-14 and Figures 1-2, 4 of Chu) wherein the at least one plate 1,2,4,5,6 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) comprises a plurality of first plates 1,4,5 (Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate), each of the plurality of first plates 1,4,5 comprises a first sub-plate 10 (Page 3/12, lines 10-14 and Figure 2 and 4, Right/left upper connecting plate 10 is fixedly connected with right/left upper plate 1), a second sub-plate 12 (Page 3/12, lines 10-14 and Figure 2 and 4, Right/left lower connecting plate 12 is fixedly connected with right/left lower plate 5), and a first rotating joint 4 (Page 3/12, line 6 and Figure 2, right/left angle adjusting device 4 are construed as the fixing shaft of the fixing unit and bearing of the rotating unit), the first sub-plate 10 and the second sub-plate 12 are both connected to (Page 3/12, lines 10-14, Figures 2 and 4, grooved roller 11 of the angle adjusting device 4 is fixedly connected to the outer side of the upper connecting plate 10. Also, lower connecting plate 12 is rotatably connected to the groove roller 11 of the angle adjusting device 4) the first rotating joint 4, and the first sub-plate 10 and the second sub-plate 12 are in surface contact with each other, and are relatively rotatable in a plane in which a contact surface between (Figure 4, upper connecting plate 10 and lower connecting plate 12 are in face contact with each other and rotate relative to each other in the plane in which the contact surface between the upper connecting plate 10 and lower connecting plate 12 is located) the first sub-plate 10 and the second sub-plate 12 is located, the plurality of first plates 1,4,5 are oppositely disposed (Figures 1-2, left and right upper and lower plates 1,5 are oppositely disposed).
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 fails to explicitly disclose that the at least one plate comprises a plurality of second plates, each of the plurality of second plates comprises a third sub-plate, a fourth sub-plate, and a second rotating joint, and the third sub-plate and the fourth sub-plate are both connected to the second rotating joint, and are configured to adopt the second rotating joint as a rotating axis to rotate with respect to the second rotating joint, the plurality of second plates are oppositely disposed, and the first plates are adjacent to the second plates.
Karasahin teaches (Paragraphs 82, 131; Figure 58) an analogous splint (Paragraph 82 and Figure 58, spinal orthosis) with the analogous at least one plate 583 (Paragraph 131 and Figure 58, four segments 583) comprises  a plurality of second plates 583 (Paragraph 131 and Figure 58, segments 583 located at the anterior and posterior portions of the user’s spinal joint body), the plurality of second plates 583 are oppositely disposed (Figure 58, anterior and posterior segments 583 are oppositely disposed), and the analogous first plates 583 (Paragraph 131 and Figure 58, segments 583 located at the medial and lateral portions of the user’s spinal joint body) are adjacent to (Figure 58, lateral and medial segments 583 adjacent to posterior and anterior segments 583) the second plates 583.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one plate of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908, to include a plurality of second plates adjacent to the plurality of first plates as taught by Karasahin, in order to provide an improved splint that applies pressure to a target joint and wraps around the body joint in segments that aligns with the curvature of the body joint (Karasahin, Paragraph 131).
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 in view of Karasahin fails to explicitly disclose each of the plurality of second plates comprises a third sub-plate, a fourth sub-plate, and a second rotating joint, and the third sub-plate and the fourth sub-plate are both connected to the second rotating joint, and are configured to adopt the second rotating joint as a rotating axis to rotate with respect to the second rotating joint.
Zhang teaches (Page 2/7, lines 4, 7, 13-14; Figures 1-2) an analogous splint (Figure 1, thigh fixing frame) with an analogous second plate 3,4 (Page 2/7, line 4 and Figure 1, thigh back side plate 3 and lower leg back side plate 4) comprising a third sub-plate 3 (Page 2/7, line 4 and Figure 1, thigh back side plate 3), a fourth sub-plate 4 (Page 2/7, line 4 and Figure 1, lower leg back side plate 4), and a second rotating joint 7 (Page 2/7, line 7 and Figure 1, hinge 7 is an equivalent structure to the hinge structure as described by the 112f analysis above), and the third sub-plate 3 and the fourth sub-plate 4 are both connected to (Figure 1, plates 3,4 connected to hinge 7) the second rotating joint 7, and are configured to adopt the second rotating joint 7 as a rotating axis to rotate (Page 2/7, lines 13-14 and Figure 2, angle α of the side plate can only be less than or equal to 180 degrees, and is not greater than 180 degrees, so as to effectively correct the knee to knee joint extension) with respect to the second rotating joint 7.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of second plates of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 in view of Karasahin, to include a third sub-plate, fourth sub-plate, and second rotating joint, as taught by Zhang, in order to provide an improved splint that is matches the flexion and extension angles at an anterior and posterior face of a user’s limb joint for further stability and controlled range of motion that coincides with the user’s limb shape as well as user’s joint degree of flexion or extension (Zhang, Page 2/7, lines 13-14). 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN-107569313-A) in view of Kameda et al. (JP- 2003299680-A) in view of Adelson et al. (U.S. Patent Pub. No. 20040068215) in view of Franke (U.S. Patent No. 4054130) in view of Karlsson et al. (U.S. Patent Pub. No. 20150230942) in view of Deharde et al. (U.S. Patent No. 5658241) in view of Young (U.S. Patent No. 5997493) in view of Kausek et al. (U.S. Patent No. 4732143) in view of Boraas et al. (U.S. Patent Pub. No. 20140039367) in view of Wyatt et al. (WO 2018013188 A1) in view of Wyatt’908 et al. (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908) and in further view of Beers et al. (U.S. Patent Pub. No. 20140070042).
Regarding claim 16, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above but fails to explicitly disclose a display component, wherein the display component is in signal connection with the pulling force detection circuit, and is configured to display a pulling force detection result of the pulling force detection circuit.
(Paragraph 77, 161, 173) an analogous splint (Paragraph 196, tensioning system, including a motorized tightening device may be incorporated into medical braces or other medical protective wear. Examples of different types of braces include, but are not limited to: wrist braces, arm braces, leg braces, knee braces, ankle braces, as well as any other kinds of braces and protective wear) and analogous splint fastening device 152,160 (Paragraph 77, motorized tension device 160 applies tension to a lace 152 by winding lace 152 on a spool) and a display component 170 (Paragraph 77, motorized tensioning device 160 may communicate with remote device 170; This is an equivalent structure as defined by the 112f analysis above), wherein the display component 170  is in signal connection (Paragraph 77, motorized tensioning device 160 with sensors in wireless communication with an remote device 170) with the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system (e.g., tension of a lace) for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors), and is configured to display a pulling force detection result (Paragraph 77, remote device 170 could receive information from the motorized tension device 160 related to the current tension in lace 152) of the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system, e.g., tension of a lace, for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors; Paragraph 161, sensors for providing information to a control unit of a motorized tensioning system. As described above, in some embodiments an H-bridge mechanism is used to measure current. The measured current is provided as an input to control unit 302. In some cases, a predetermined current may be known to correspond to a certain lace tension. By checking the measured current against the predetermined current, a motorized tensioning system may adjust the tension of a lace until the predetermined current is measured, which indicates the desired lace tension has been achieved). 

Regarding claim 18, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses (in Col. 7, lines 32-34, 40-45, Col. 10, lines 26-49, and Figures 8-10 of Deharde; in Paragraph 51, 70, 72, 87, and Figures 6-7 of Boraas; in Paragraphs 6 and 40-43 of Wyatt’908) wherein the portion 46,48 (Deharde, Col. 7, lines 40-45 and Figure 8, the second strut member 18 includes a flat, elongate strut section 44 having a bifurcated end with a lower leg 46 which extends parallel to but is spaced from an upper leg 48 by a bridging section 50), which is connected to (Deharde, Col. 7, lines 32-34 and Figure 8, legs 46 and 48 of the second strut member 18 fit with the legs 38 and 40 of the first strut member 16 by pivot post 34) the first rotating joint 14 (Deharde, Col. 7, lines 32-34 and Figure 8, mechanical joint assembly 14 of dynamic extension splint 10 has a pivot post 34, which is construed as the fixing shaft of the first rotating joint), of the second sub-plate 18 (Deharde, Col. 7, lines 40-45 and Figure 8, second strut member 18 with legs 46 and 48) comprises a plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18), and the plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18) are configured to allow the first sub-plate 16 (Deharde, Col. 7, lines 40-45 and Figure 8, first strut member 16 with legs 38 and 40) and the second sub-plate 18 (Deharde, Col. 7, lines 40-45 and Figure 8, second strut member 18 with legs 46 and 48) to be relatively fixed and respectively have a plurality of different bending angles (Deharde, Col. 10, lines 26-49 and Figure 9, The stop housing 160 extends across the legs 46 and 48 so that when the pins extend into selected holes 150 and 152, the stop 158 will engage the legs 46 and 48 to limit the relative pivotal movement of the strut members 16 and 18) in a case where the pin 154,156 (Deharde, Col. 10, lines 26-49 and Figure 8-10, pins 154,156 of stop 158) is respectively inserted into (Deharde, Col. 10, lines 26-49 and Figure 9, pins extend into selected holes 150 and 152) the plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18); the splint fastening device (Boraas, Paragraph 72 and Figure 6, mechanical reel 140 and lace 142 are construed as the drawstrings and fastening drive devices) comprises: at least one drawstring (Boraas, Paragraph 72 and Figure 6, lace 142) movably connected to (Boraas, Paragraph 87 and Figure 7, The lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) the plurality of plates (Boraas, Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156); and at least one fastening drive device (Boraas, Paragraph 72 and Figure 6, mechanical reel 140) on one or more (Boraas, Paragraph 87 and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) of the plurality of plates (Boraas, Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156), connected to (Boraas, Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the at least one drawstring (Boraas, Paragraph 72 and Figure 6, lace 142) and configured to be controllable (Boraas, Paragraph 87, lace 142 is tightened by turning the mechanical reel 140) to drive (Boraas, Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the at least one drawstring (Boraas, Paragraph 72 and Figure 6, lace 142), so that the drawstring (Boraas, Paragraph 72 and Figure 6, lace 142 )is capable of being tightened or relaxed under driving function (Boraas, Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) of the fastening drive device (Boraas, Paragraph 72 and Figure 6, mechanical reel 140) to drive the plurality of plates (Boraas, Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156) to be relatively close to each other or relatively away from each other (Boraas, Paragraph 87 and Figure 7, wings 162,164 are able to be drawn in towards each other by turning the mechanical reel 140); the at least one drawstring (Boraas, Paragraph 72 and Figure 6, lace 142) comprises a plurality of drawstrings (Boraas, Paragraph 87 and Figure 6, laces 142 on tibia component 104 and femur component 102), and the at least one fastening drive device (Boraas, Paragraph 72 and Figure 6, mechanical reel 140) comprises a plurality of fastening drive devices (Boraas, Paragraph 87 and Figure 6, mechanical reel 140 on tibia component 104 and femur component 102), the plurality of drawstrings (Boraas, Paragraph 87 and Figure 6, laces 142 on tibia component 104 and femur component 102) are connected to (Boraas, Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the plurality of fastening drive devices (Boraas, Paragraph 87 and Figure 6, mechanical reel 140 on tibia component 104 and femur component 102) in one-to-one correspondence (Boraas, Figures 6-7, laces 142 on tibia component 104 and femur component 102 are connected to mechanical reel on the respective tibia component 104 and femur component 102), and the plurality of drawstrings (Boraas, Paragraph 87 and Figure 6, laces 142 on tibia component 104 and femur component 102)are movably connected to (Boraas, Paragraph 87 and Figure 7, The lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) plates (Boraas, Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156 for both the tibia component 104 and femur component 102) of different portions (Boraas, Figures 6-7, laces 142 movable connected to wings 164,162 and closure body 156 of each the tibia component 104 and femur component 102) of the splint (Boraas, Paragraph 51 and Figure 6, brace 100) that are capable of being bent (Boraas, Paragraph 70 and Figures 6-7, wings 162,164 and closure body 156 of tibia component 104 and femur component 102 are bendable with respect to each other by the hinge 110), respectively; the splint (Wyatt’908, Paragraph 6, shoe worn on a user’s foot with lacing system for enclosing foot with a desired tension) further comprises a pulling force detection circuit (Wyatt’908, Paragraph 42, sensor 36 configured to sense a condition of the cable or wire 15 from which the change in length of the wire can be determined), and the pulling force detection circuit (Wyatt’908, Paragraph 42, sensor 36 configured to sense a condition of the cable or wire 15 from which the change in length of the wire can be determined) is coupled to (Wyatt’908, Paragraphs 40-42 and Figure 4, nitinol wire 15 are in sliding contact with the electrical contacts 30 connected to a controller 32 with a sensor 36, such that the nitinol wire is coupled to the sensor via the controller 32)  the drawstring (Wyatt’908, Paragraph 40, shape memory alloy SMA Nitinol wire 15 is construed as an analogous drawstring comprising a wire) and is configured to detect (Wyatt’908, Paragraph 42, the sensor 36 is configured to measure the resistance of the Nitinol wire 15. Since the resistance of the Nitinol wire changes as its length changes, the measured resistance can provide an accurate indication of the change in length. The controller 32 can incorporate software or firmware configured to translate this measured change in length to a baseline tension value from which future changes in tension can be determined) a pulling force (Wyatt’908, Paragraph 40, the Nitinol wire 15 can be “pre-tensioned” by applying a small current to the wire 15, prior to fully tensioning the lacing system using the BOA closure 12, such that fully tensioning the wire 15 is caused by a pulling force applied by the BOA closure 12) applied to the drawstring (Wyatt’908, Paragraph 40, shape memory alloy SMA Nitinol wire 15 is construed as an analogous drawstring comprising a wire). 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of 
Beers teaches (Paragraph 77, 161, 173, 196) an analogous splint (Paragraph 196, tensioning system, including a motorized tightening device may be incorporated into medical braces or other medical protective wear. Examples of different types of braces include, but are not limited to: wrist braces, arm braces, leg braces, knee braces, ankle braces, as well as any other kinds of braces and protective wear) and analogous splint fastening device 152,160 (Paragraph 77, motorized tension device 160 applies tension to a lace 152 by winding lace 152 on a spool) and a display component 170 (Paragraph 77, motorized tensioning device 160 may communicate with remote device 170; This is an equivalent structure as defined by the 112f analysis above), wherein the display component 170  is in signal connection (Paragraph 77, motorized tensioning device 160 with sensors in wireless communication with an remote device 170) with the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system (e.g., tension of a lace) for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors), and is configured to display a pulling force detection result (Paragraph 77, remote device 170 could receive information from the motorized tension device 160 related to the current tension in lace 152) of the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system, e.g., tension of a lace, for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors; Paragraph 161, sensors for providing information to a control unit of a motorized tensioning system. As described above, in some embodiments an H-bridge mechanism is used to measure current. The measured current is provided as an input to control unit 302. In some cases, a predetermined current may be known to correspond to a certain lace tension. By checking the measured current against the predetermined current, a motorized tensioning system may adjust the tension of a lace until the predetermined current is measured, which indicates the desired lace tension has been achieved). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pulling force detection circuit of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908, so that the pulling force detection circuit is in signal connection with a display component, as taught by Beers, in order to provide an improved splint with an improved pulling force detection circuit wherein the sensed drawstring tension data is sent as an output signal to a display for the user to examine and adjust to provide a desired compression (Beers, Paragraph 77).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN-107569313-A) in view of Kameda et al. (JP- 2003299680-A) in view of Adelson et al. (U.S. Patent Pub. No. 20040068215) in view of Franke (U.S. Patent No. 4054130) in view of Karlsson et al. (U.S. Patent Pub. No. 20150230942) in view of Deharde et al. (U.S. Patent No. 5658241) in view of Young (U.S. Patent No. 5997493) in view of Kausek et al. (U.S. Patent No. 4732143) in view of Boraas et al. (U.S. Patent Pub. No. 20140039367) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, hereinafter Wyatt’908) and in further view of Karasahin (U.S. Patent Pub. No. 20170224520) and Zhang et al. (CN-2089800-U) and Beers et al. (U.S. Patent Pub. No. 20140070042).
Regarding claim 17, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 discloses the invention as described above and further discloses (in Page 3/12, lines 3-7 and Figures 1-2 of Chu; in Col. 7, lines 32-34, 40-45, Col. 10, lines 26-49, and Figures 8-10 of Deharde; in Paragraph 51, 70, 72, 87 and Figure 6-7 of Boraas; in Paragraphs 6, 40-43 of Wyatt’908) wherein the portion 46,48 (Deharde, Col. 7, lines 40-45 and Figure 8, the second strut member 18 includes a flat, elongate strut section 44 having a bifurcated end with a lower leg 46 which extends parallel to but is spaced from an upper leg 48 by a bridging section 50), which is connected to (Deharde, Col. 7, lines 32-34 and Figure 8, legs 46 and 48 of the second strut member 18 fit with the legs 38 and 40 of the first strut member 16 by pivot post 34) the first rotating joint 14 (Deharde, Col. 7, lines 32-34 and Figure 8, mechanical joint assembly 14 of dynamic extension splint 10 has a pivot post 34, which is construed as the fixing shaft of the first rotating joint), of the second sub-plate 18 (Deharde, Col. 7, lines 40-45 and Figure 8, second strut member 18 with legs 46 and 48) comprises a plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18), and the plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18) are configured to allow the first sub-plate 16 (Deharde, Col. 7, lines 40-45 and Figure 8, first strut member 16 with legs 38 and 40) and the second sub-plate 18 (Deharde, Col. 7, lines 40-45 and Figure 8, second strut member 18 with legs 46 and 48) to be relatively fixed and respectively have a plurality of different bending angles (Deharde, Col. 10, lines 26-49 and Figure 9, The stop housing 160 extends across the legs 46 and 48 so that when the pins extend into selected holes 150 and 152, the stop 158 will engage the legs 46 and 48 to limit the relative pivotal movement of the strut members 16 and 18) in a case where the pin 154,156 (Deharde, Col. 10, lines 26-49 and Figure 8-10, pins 154,156 of stop 158) is respectively inserted into (Deharde, Col. 10, lines 26-49 and Figure 9, pins extend into selected holes 150 and 152) the plurality of through holes 150,152 (Deharde, Col. 10, lines 35-37 and Figure 8, arcuate line of spaced holes 150 and 152 formed in the legs 38,40 of first strut member 16 and 46,48 of the second strut member 18); wherein the at least one plate 1,2,4,5,6 (Chu, Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Chu, Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) comprises a second plate 2,6 (Chu, Page 3/12, lines 3-7 and Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate), the second plate 2,6 (Chu, Page 3/12, lines 3-7 and Figure 2, upper clamping plate 2 and lower clamping plate 6) comprises a third sub-plate 2 (Chu, Page 3/12, lines 3-7 and Figure 2, upper clamping plate 2), a fourth sub-plate 6 (Chu, Page 3/12, lines 3-7 and Figure 2, lower clamping plate 6); the at least one plate 1,2,4,5,6 (Chu, Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate of the plurality of first plates of the at least one plate; Chu, Figure 2, upper clamping plate 2 and lower clamping plate 6 are construed as the third sub-plate and fourth sub-plate of the plurality of second plates of the at least one plate) comprises a plurality of first plates 1,4,5 (Chu, Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate), the plurality of first plates 1,4,5 (Chu, Figure 2, right/left upper plate 1, right/left angle adjusting device 4, and right/left lower plate 5 are construed as the first sub-plate, first rotating joint, and second sub-plate) are oppositely disposed (Chu, Figures 1-2, left and right upper and lower plates 1,5 are oppositely disposed); the at least one drawstring (Boraas, Paragraphs 72, 87, and Figure 6, lace 142) comprises a plurality of drawstrings (Boraas, Paragraphs 72, 87 and Figure 6, laces 142 on tibia component 104 and femur component 102), and at least one fastening drive device (Boraas, Paragraph 72 and Figure 6, mechanical reel 140) comprises a plurality of fastening drive devices (Boraas, Paragraph 87 and Figure 6, mechanical reel 140 on tibia component 104 and femur component 102), the plurality of drawstrings (Boraas, Paragraphs 72, 87 and Figure 6, laces 142 on tibia component 104 and femur component 102) are connected to (Boraas, Paragraph 87 and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) the plurality of fastening drive devices (Boraas, Paragraph 87 and Figure 6, mechanical reel 140 on tibia component 104 and femur component 102) in one-to-one correspondence (Boraas, Figures 6-7, laces 142 on tibia component 104 and femur component 102 are connected to mechanical reel on the respective tibia component 104 and femur component 102), and the plurality of drawstrings (Boraas, Paragraphs 72, 87 and Figure 6, laces 142 on tibia component 104 and femur component 102) are movably connected to (Boraas, Paragraph 87 and Figure 7, The lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) plates (Boraas, Paragraph 87 and Figures 6-7, wing 162, 164 and closure body 156 for both the tibia component 104 and femur component 102) of different portions (Boraas, Figures 6-7, laces 142 movable connected to wings 164,162 and closure body 156 of each the tibia component 104 and femur component 102) of the splint (Boraas, Paragraph 51 and Figure 6, brace 100) that are capable of being bent (Boraas, Paragraph 70 and Figures 6-7, wings 162,164 and closure body 156 of tibia component 104 and femur component 102 are bendable with respect to each other by the hinge 110), respectively; 
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 fails to explicitly disclose a second rotating joint, and the third sub-plate and the fourth sub-plate are both connected to the second rotating joint, and are configured to adopt the second rotating joint as a rotating axis to rotate with respect to the second rotating joint, and the second rotating joint comprises a hinge structure; the at least one plate comprises a plurality of second plates, the plurality of second plates are oppositely disposed, and the first plates are adjacent to the second plates; and the splint further comprises a display component, and the display component is in signal connection with the pulling force detection circuit, and is configured to display a pulling force detection result of the pulling force detection circuit.
(Paragraphs 82, 131; Figure 58) an analogous splint (Paragraph 82 and Figure 58, spinal orthosis) with the analogous at least one plate 583 (Paragraph 131 and Figure 58, four segments 583) comprises  a plurality of second plates 583 (Paragraph 131 and Figure 58, segments 583 located at the anterior and posterior portions of the user’s spinal joint body), the plurality of second plates 583 are oppositely disposed (Figure 58, anterior and posterior segments 583 are oppositely disposed), and the analogous first plates 583 (Paragraph 131 and Figure 58, segments 583 located at the medial and lateral portions of the user’s spinal joint body) are adjacent to (Figure 58, lateral and medial segments 583 adjacent to posterior and anterior segments 583) the second plates 583.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one plate of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908, to include a plurality of second plates adjacent to the plurality of first plates as taught by Karasahin, in order to provide an improved splint that applies pressure to a target joint and wraps around the body joint in segments that aligns with the curvature of the body joint (Karasahin, Paragraph 131).
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 in view of Karasahin fails to explicitly disclose a second rotating joint, and the third sub-plate and the fourth sub-plate are both connected to the second rotating joint, and are configured to adopt the second rotating joint as a rotating axis to rotate with respect to the second rotating joint, and the second rotating joint comprises a hinge structure; and the splint further comprises a display component, and the display component is in signal connection with the pulling force detection circuit, and is configured to display a pulling force detection result of the pulling force detection circuit.
(Page 2/7, lines 4, 7, 13-14; Figures 1-2) an analogous splint (Figure 1, thigh fixing frame) comprising a second rotating joint 7 (Page 2/7, line 7 and Figure 1, hinge 7 is an equivalent structure to the hinge structure as described by the 112f analysis above), and the analogous third sub-plate 3 (Page 2/7, line 4 and Figure 1, thigh back side plate 3) and the analogous fourth sub-plate 4 (Page 2/7, line 4 and Figure 1, lower leg back side plate 4) are both connected to (Figure 1, plates 3,4 connected to hinge 7) the second rotating joint 7, and are configured to adopt the second rotating joint 7 as a rotating axis to rotate (Page 2/7, lines 13-14 and Figure 2, angle α of the side plate can only be less than or equal to 180 degrees, and is not greater than 180 degrees, so as to effectively correct the knee to knee joint extension) with respect to the second rotating joint 7, and the second rotating joint 7 (Page 2/7, line 7 and Figure 1, hinge 7) comprises a hinge structure (Page 2/7, line 7 and Figure 1, hinge 7).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the third and fourth sub-plates of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 in view of Karasahin, to include the hinged second rotating joint of Zhang, in order to provide an improved splint that provides hinged stability between the third sub-plate and fourth sub-plate so as to effectively correct the limb joint during extension (Zhang, Page 2/7, lines 13-14).
However, the combination of Chu in view of Kameda in view of Adelson in view of Franke in view of Karlsson in view of Deharde in view of Young in view of Kausek in view of Boraas in view of Wyatt in view of Wyatt’908 in view of Karasahin in view of Zhang fails to explicitly disclose that the splint further comprises a display component, and the display component is in signal connection with the pulling force detection circuit, and is configured to display a pulling force detection result of the pulling force detection circuit.
(Paragraph 77, 161, 173, 196) an analogous splint (Paragraph 196, tensioning system, including a motorized tightening device may be incorporated into medical braces or other medical protective wear. Examples of different types of braces include, but are not limited to: wrist braces, arm braces, leg braces, knee braces, ankle braces, as well as any other kinds of braces and protective wear) and analogous splint fastening device 152,160 (Paragraph 77, motorized tension device 160 applies tension to a lace 152 by winding lace 152 on a spool) and a display component 170 (Paragraph 77, motorized tensioning device 160 may communicate with remote device 170; This is an equivalent structure as defined by the 112f analysis above), wherein the display component 170  is in signal connection (Paragraph 77, motorized tensioning device 160 with sensors in wireless communication with an remote device 170) with the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system (e.g., tension of a lace) for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors), and is configured to display a pulling force detection result (Paragraph 77, remote device 170 could receive information from the motorized tension device 160 related to the current tension in lace 152) of the analogous pulling force detection circuit (Paragraph 173, control unit 302 may monitor tension of the tensioning system, e.g., tension of a lace, for a predetermined interval to determine an initial tension. Methods for monitoring tension, including current sensors; Paragraph 161, sensors for providing information to a control unit of a motorized tensioning system. As described above, in some embodiments an H-bridge mechanism is used to measure current. The measured current is provided as an input to control unit 302. In some cases, a predetermined current may be known to correspond to a certain lace tension. By checking the measured current against the predetermined current, a motorized tensioning system may adjust the tension of a lace until the predetermined current is measured, which indicates the desired lace tension has been achieved). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786